—Order, Supreme Court, New York County (Lorraine Miller, J.), entered June 3, 1998, which, inter alia, denied defendants’ motion to compel discovery, unanimously affirmed, without costs.
The IAS Court properly denied the motion to compel plaintiffs to answer a second set of interrogatories since summary denial of such a motion is mandated when it is made without a proper affirmation of good faith as required by 22 NYCRR 202.7 (a) (see, Vasquez v G.A.P.L.W. Realty, 236 AD2d 311; Matos v Mira Realty Mgt. Corp., 240 AD2d 214). Concur— Ellerin, J. P., Nardelli, Williams and Andrias, JJ.